 Case 1:21-cv-00013-TSK Document 12 Filed 05/21/21 Page 1 of 1 PageID #: 70




             IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                     CLARKSBURG DIVISION
WAYLON SAWITSKI,

       Plaintiff,
v.                                                 Civil Action No.: 1:21-CV-13
                                                   Judge: Thomas Kleeh
NOAH MCDONALD, an underinsured
motorist, and NATIONWIDE MUTUAL
INSURANCE COMPANY,

       Defendants.
                          AGREED FINAL DISMISSAL ORDER

       Plaintiff Waylon Sawitski, by counsel, and Defendant Nationwide Mutual Insurance
Company (“Nationwide”), by counsel, hereby advise the Court that all matters between them have
been resolved. As stated in the Joint Notice of Settlement [Doc 8], Plaintiff does not intend to
pursue claims against Defendant Noah McDonald. Accordingly, the Court ORDERS that all
claims asserted in this action are DISMISSED, WITH PREJUDICE, with each party bearing
their own costs and expenses.
       The Court DIRECTS the Clerk to transmit copies of this Order to counsel of record.

Date: May 21, 2021                                 ____________________________________
                                                   JUDGE Thomas Kleeh


 Prepared by:                                        Approved for entry:

 /s/Ashley Hardesty Odell_______________             /s/Jo Marie Pitrolo by AHO w/ permission
 Ashley Hardesty Odell [WVSB # 9380]                 Jo Marie Pitrolo [WVSB # 2916]
 Kaitlyn N. McKitrick [WVSB # 12782]                 Higinbotham & Higinbotham, PLLC
 Bowles Rice LLP                                     320 Adams Street, Suite 201
 125 Granville Square, Suite 400                     P.O. Box 567
 Morgantown, WV 26501                                Fairmont, West Virginia 26554
 (304) 285-2500                                      (304) 366-2900
 (304) 285-2527 - Facsimile                          (304) 366-2909 - Facsimile
 ahardestyodell@bowlesrice.com                       Jmp3032@yahoo.com
 kmckitrick@bowlesride.com                           Counsel for Plaintiff
 Counsel for Nationwide Mutual Insurance
 Company
